Citation Nr: 1009798	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-36 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
condition.

2.  Entitlement to service connection for bilateral leg 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wound, lumbar area, with retained 
foreign bodies, Muscle Group XX.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of gunshot wound, right leg, with retained foreign 
bodies, Muscle Group XIV.

6.  Entitlement to a compensable evaluation for scars, 
residuals of gunshot wound, left thigh and calf.

7.  Entitlement to a compensable evaluation for scar, 
residuals of gunshot wound, left arm.


8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to arthritis, 
entitlement to service connection for bilateral hip condition 
and for bilateral leg condition; entitlement to increased 
evaluations for residuals of gunshot wounds to the right leg, 
left thigh and calf, and left arm; and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  




FINDING OF FACT

The residuals of gunshot wound, lumbar area, with retained 
foreign bodies, Muscle Group XX, are the result of 
penetrating shrapnel wounds to the left lumbar area and are 
manifested by no more than a moderate muscle disability and a 
scar, measuring 1 1/2 inches by 1/2 inch, with 1/4 inch depression, 
that is slightly tender upon palpation, non adherent, without 
alteration or breakdown, and does not cause any limitation of 
movement.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for residuals of gunshot wound, lumbar area, with 
retained foreign bodies, Muscle Group XX, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5320 (2009).

2.  The criteria for a separate compensable disability 
evaluation for the scar due to the shell fragment wound to 
the left paravertebral area have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's July 2008 and December 2008 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  These letters informed the Veteran of what evidence 
was required to substantiate his claim for an increased 
evaluation and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  
Finally, these letters informed the Veteran of the rating 
provisions used in rating his condition.

With respect to the Dingess requirements, the RO's July 2008 
and December 2008 letters provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
medical examinations addressing the current severity of his 
residuals of gunshot wound, lumbar area, with retained 
foreign bodies, Muscle Group XX.  38 C.F.R. § 3.159(c)(4).  
The Board finds the September 2008 VA scar, spine and joints 
examinations to be adequate for evaluation purposes.  The VA 
examiners reviewed the Veteran's claims file, discussed the 
history of his condition, conducted an examination of the 
Veteran, elicited information from the Veteran concerning the 
functional aspects of his disability, and provided a 
rationale for opinions provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate). 

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In June 2008, the Board remanded the Veteran's claims for 
additional procedural and evidentiary development, including 
providing additional notice, seeking updated medical 
treatment records, and providing additional medical 
examinations.  Pursuant to the Board's June 2008 remand, the 
RO has sent additional notice letters in July 2008 and 
December 2008, scheduled the Veteran for VA examinations for 
scars, spine and joints in September 2009, and obtained 
additional medical evidence identified by the Veteran.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's June 2008 remand for purposes of 
the issue being adjudicated herein.  Stegall v. West, 11 Vet. 
App. 268 (1998).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Historically, the Veteran served on active duty in the Army 
from March 1943 to November 1945.  His report of separation 
listed his inservice specialty as light mortar man, and also 
noted that he was awarded 4 Bronze Stars, a Combat Infantry 
Badge, Purple Heart, and Presidential Unit Citation.

The Veteran's January 1943 induction examination noted 
essentially normal findings throughout.  The Veteran's 
service treatment records show that in June 1944, he was 
treated for shell fragment wounds to both legs and left side.  
The left leg wound was described as a mild penetrating wound 
to the posterior aspect of the lower third area of the left 
leg.  The left thigh wound was described as a mild 
penetrating wound to the posterior aspect of the left, middle 
third, thigh.  The Veteran subsequently underwent removal of 
a foreign body from the lower one third of the left leg 
without anesthesia.  A separate June 1944 treatment report 
noted a "superficial" shrapnel wound to the dorsum area of 
the right leg.  

A June 1944 X-ray examination of the right ankle revealed no 
evidence of fracture or metallic foreign body.  X-ray 
examination of the left thigh revealed a small metallic 
shadow located in the soft tissue in the postero-medial 
aspect of the middle third of the left thigh.  

In September 1944, the Veteran sustained penetrating shell 
fragment wounds to the left arm and left lumbar area on 
September 24, 1944.  A clinical record noted that these 
wounds were debrided under local anesthesia.  Physical 
examination revealed the left lumbar area wound to be clean, 
with no muscle spasm and no limitation of motion of the back.  
The report also noted that no genitourinary or chest symptoms 
were indicated, and no closures were necessary.  The report 
indicated that the Veteran was transferred to rehabilitation 
on October 6, 1944.

The Veteran's November 1945 separation examination noted his 
history of shrapnel wounds to the legs, chest and back, for 
which he was hospitalized for 2 1/2 months.  Physical 
examination revealed no objective findings of musculoskeletal 
defects.  

A June 1946 VA special surgical examination noted the 
Veteran's complaints of pain in his low back.  Physical 
examination of the spine revealed a normal curvature with 
full range of motion in flexion, extension, and rotation.  
There was no spasticity of the sacrospinalis muscle and no 
atrophy.  LaGuere's, Goldthwaite's, Ober's, and Gaenslen's 
tests were all negative.  There was a small scar, 1 inch in 
diameter, on the left side of the back in the region of the 
third lumbar vertebra.  The scar was not adherent, non 
tender, with no loss of tissue, and no palpable foreign 
bodies.  Overlying the third lumbar vertebra, there was 
another small scar, asymptomatic, not adherent, nontender, 
with no loss of tissue, and no foreign bodies palpable.  
X-ray examination of the lumber spine revealed two metallic 
foreign bodies in the soft tissue just posterior to the 
second lumbar vertebra.  One of the foreign bodies was to the 
left of the spinous process at about the level of the lamina.  
The second was near the tip of the spinous process of the 
lamina.  The foreign bodies were roughly 1/2 centimeter in 
diameter.

In July 1946, the RO issued a rating decision granting 
service connection and assigned a 20 percent disability 
rating for shell fragment wound, lumbar area, moderate, with 
retained foreign bodies, Muscle Group XX, effective from 
November 1945.  This evaluation remained in effect when the 
Veteran filed his present claim seeking an increased 
evaluation in March 2004.

In June 2004, a VA examination for scars was conducted.  The 
report noted that the Veteran's claims folder had not been 
reviewed by the VA examiner.  The report noted the Veteran's 
complaints of back pain.  He denied any limitation due to the 
scars.  Physical examination revealed a scar on the left 
paravertebral area, which was 1 1/2 inches in diameter, 1/2 inch 
in width, and 1/4 inch in depression.  The scar was tender upon 
palpation.  There was no skin breakdown or other abnormality, 
no keloid formation, and no adhesion of the scar itself.

In June 2004, a VA examination of the spine was conducted.  
The report noted that the Veteran's claims folder had not 
been reviewed by the VA examiner.  The Veteran reported 
complaints of chronic pain throughout his whole back, hips, 
knees, and "everywhere."  The Veteran indicated that he was 
last employed as a farmer, which he stopped doing in 1972 
secondary to his back.  Physical examination revealed a scar 
to the left mid-lumbar paravertebral area.  The scar was not 
into the joint or the spine itself.  There was tenderness 
noted on palpation to the area surrounding the scar into the 
musculature.  The Veteran's complaints of pain were 
particularly worse into that area, and to a lesser degree 
into the vertebral bodies.  Pain was stimulated with 
palpation to the vertebral bodies from the top to the bottom 
of the spinal canal.  The Veteran reported having pain down 
his whole legs, not along any spinal track.  Forward flexion 
and backward extension against resistance of the lower back 
or dorsal spine was adequate and strong.  Muscle spasms were 
noted in the area of the musculature involving Muscle Group 
XX.  While in the prone position, bilateral straight leg 
raises were to a 60 degree angle, without complaints of pain 
to the lower back.  Range of motion testing of the spine 
revealed forward flexion to 55 degrees.  The report noted 
that this was done on five repetitions, without complaints of 
increasing pain, guarding, or other abnormalities.  Backward 
extension was to 20 degrees, rotation to the right and left 
was to 30 degrees, and lateral bending on the left was to 30 
degrees and on the right to 25 degrees.  Reflexes to the 
lower extremities were intact and equal, bilaterally.  X-ray 
examination of the lumbar spine revealed foreign matter in 
the tissue of the left paravertebral lumbar spine area with 
degenerative joint disease and scoliosis.  The report 
concluded with diagnoses of muscle involvement, secondary to 
fragment wound to Muscle Group XX; lumbar spine with 
degenerative joint disease and scoliosis; and thoracic spine 
with mild degenerative joint disease.  The VA examiner noted 
that the Veteran had two involvements: (1) into the 
musculature of service-connected Muscle Group XX; and (2) 
arthritis throughout the spine.  The VA examiner also noted 
that it was not likely that the Veteran's muscle involvement 
was the cause of the development of arthritis in the 
Veteran's spine, and that it was more likely age and 
occupation related.  In discussing the Veteran's 
unemployability, the VA examiner noted that it was more 
likely that he was unemployable due to his age, arthritis, 
and education level of only the fourth grade as opposed to 
his service-connected injury.

In May 2005, a VA examination of the spine was conducted.  
The examiner noted that the Veteran's claims folder had been 
reviewed.  The Veteran reported complaints of pain, 
stiffness, and weakness in the low back.  He described the 
pain as a constant ache, which changed to a sharp stabbing 
pain with overuse, walking, bending, or twisting.  The report 
noted that the Veteran used a cane occasionally, and could 
walk 25 to 50 feet without stopping and up to 100 yards with 
frequent stops.  Physical examination revealed a normal 
lordotic curve in the spine.  There was a scar in the left 
paravertebral area 11/2 inches, by 1/2 inch, by 1/4 inch.  Range of 
motion testing of the lumbar spine revealed forward flexion 
to 40 degrees, with 90 degrees noted as normal; extension to 
20 degrees, with 30 degrees noted as normal; left lateral 
flexion to 10 degrees, with 30 degrees noted as normal; right 
lateral flexion to 15 degrees, with 30 degrees noted as 
normal; and bilateral lateral rotation to 15 degrees, with 30 
degrees noted as normal.  There was no additional limitation 
of motion with five repetitions; however, the Veteran 
reported complaints of pain at the end point of the range of 
motion which prevented further movement.  The Veteran had 
muscle spasms in the back and leg, and reported having taken 
muscle relaxers in the past.  There was no atrophy of either 
leg noted, and muscle strength testing was equal, but weak, 
at 3/5, bilaterally.  The report concluded with diagnoses of 
degenerative arthritis of the lumbar spine and bilateral 
hips.  The VA examiner opined that it was not likely that the 
Veteran's arthritis of the lumbar spine and hips was related 
to his service-connected shrapnel injuries.  Rather, the 
examiner concluded that it was more likely that the arthritic 
condition was the result of the Veteran's age and occupation.  
The VA examiner further commented that the Veteran had low 
back pain and severe disability, but his arthritis was not a 
result of the injuries to his muscles.  

In May 2005, a VA examination for muscles was conducted.  The 
report noted that the Veteran's claims file was reviewed, and 
that the Veteran's inservice shrapnel injuries were well-
documented.  The Veteran reported muscle pain and activity 
that was limited by fatigue.  The report noted that Muscle 
Group XX had been injured.  There were no periods of flare-up 
of the muscle injury, and his complaints of weakness and pain 
were constant.  Physical examination revealed a 1 1/2 inch by 1 
1/4 inch depression scar in the paravertebral area.  There was 
penetration of Muscle Group XX, and the scar was slightly 
tender to palpation.  There were no adhesions, no tendon 
damage, and no bone, joint, or nerve damage.  Muscle strength 
was equal, bilaterally, but the Veteran complained of 
generalized weakness, reported as most likely due to age.  
There was no evidence of muscle herniation.  The examiner 
noted that Muscle Group XX could move the spine independently 
through useful ranges of motion, but was limited primarily by 
weakness, but also to some extent by pain.  The function of 
the spine was not affected by the injury.  The report 
concluded with a diagnosis of back muscle impairment 
secondary to shrapnel injury, and degenerative arthritis of 
the lumbar spine and hips.  The VA examiner further opined 
that it was not likely that the arthritis of the lumbar spine 
and hips was secondary to service-connected shrapnel injury.

In September 2008, a VA examination for joints was conducted.  
The examination report noted that the Veteran's claims file 
was reviewed.  The examiner noted that the Veteran had been 
employed as a farmer from his discharge from the service 
until about 1971, and that it was well noted that farmers 
over an extended period of time develop degenerative 
arthritis.  The VA examiner noted that the Veteran would have 
a great deal of difficulty doing any type of laboring job 
secondary to his general health.  The VA examiner also noted 
that the Veteran was self-employed as a farmer for many 
years, and that his limitation to employment was not 
secondary to his active duty injuries.  The report concluded 
with a diagnosis of bilateral knees and hips general 
arthritis.  

In September 2008, a VA examination for scars was conducted.  
The VA examiner noted that the Veteran's claim file had been 
reviewed.  The report noted that the Veteran had a scar on 
the paravertebral area of the lower back that affected Muscle 
Group XX.  The scar was 11/2 inches by 1/2 inches, with about a 1/4 
inch depression.  The scar was freely motile, and there were 
no alterations or skin breakdown noted.  Slight tenderness 
was noted upon palpation.  The examiner also noted that 
limitation of movement secondary to the scar was not shown.  

In September 2008, a VA examination of the spine was 
conducted.  The Veteran reported complaints of a back injury 
secondary to his war scars.  He reported complaints of 
generalized stiffness in the morning.  The examiner noted 
that the Veteran had generalized arthritis throughout the 
body, and that his limitations were secondary to arthritis, 
not secondary to his war injuries.  As for his functional 
impairment in performing activities of daily living, the 
report noted that he had no limitations secondary to his 
injuries.  The physical examination revealed tenderness into 
the vertebral bodies, and that the scar itself was not 
located in the vertebral bodies.  Range of motion testing 
revealed forward flexion to 40 degrees, backward extension to 
20 degrees, bilateral lateral flexion to 15 degrees, and 
bilateral rotation to 30 degrees.  The Veteran was very 
unsteady with forward flexion secondary to arthritis, but 
repetition three times was performed, with no change noted.  
No neurological abnormalities were indicated.  X-ray 
examination of the spine revealed an impression of 
degenerative skeletal changes, with chronic disc disease at 
multiple levels, with interval progression since the study of 
June 2004.  The diagnosis was lumbar spine degenerative joint 
disease.  The VA examiner opined that because of the location 
of the scars, it was not likely that they were the cause of 
the Veteran's arthritis.  The examiner stated that the 
arthritis "appears to be more secondary to normal aging 
process and the fact that the [V]eteran was a farmer for most 
of his life."  

Diagnostic Code 5320 applies to residuals of injury to Muscle 
Group XX, namely spinal muscles, to include the 
sacrospinalis, erector spinae and its prolongations in 
thoracic and cervical regions.  The function of this muscle 
group is postural support of the body, extension, and lateral 
movements of the spine.  There are two sets of rating 
criteria within Diagnostic Code 5320, applicable to: (1) the 
cervical and thoracic region and (2) the lumbar region.  The 
Veteran's service-connected for residuals of gunshot wound, 
lumbar area, with retained foreign bodies, Muscle Group XX, 
is current evaluated as 20 percent disabling pursuant to 
Diagnostic Code 5320.  See 38 C.F.R. § 4.73, Diagnostic Code 
5320.  Under Diagnostic Code 5320, a 20 percent rating is 
warranted if the impairment of the muscle group is moderate.  
Moderately severe impairment warrants a 40 percent rating.  
Severe impairment warrants a 60 percent rating.  Id.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56 (2009).  A muscle injury 
evaluation will not be combined with a peripheral nerve 
paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  A through and through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and, if 
present, exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and, if present, exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The words "mild," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  In applying the above 
provisions regarding the severity of muscle injury, the Board 
must consider the totality of the circumstances.  Robertson 
v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson 
(Tropf II), 20 Vet. App. 317 (2006).

After reviewing the Veteran's claims file, and with 
consideration of the totality of the circumstances, the Board 
finds that a rating in excess of 20 percent is not warranted 
for the Veteran's residuals of gunshot wound, lumbar area, 
with retained foreign bodies, Muscle Group XX.  The Veteran's 
service treatment records show that his residuals of gunshot 
wound, lumbar area, with retained foreign bodies, Muscle 
Group XX, demonstrate no more than a moderate muscle injury.  
While the wound required debridement and resulted in two 
retained metallic fragments, there were no cardinal signs or 
symptoms of muscle disability, such as an associated loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and/or uncertainty of movement.  
Specifically, the September 1945 treatment report noted that 
physical examination of the left lumbar area revealed no 
muscle spasm and no limitation of motion of the back.  It 
also noted that no genitourinary or chest symptoms were 
indicated, and no closures were necessary.  His November 1945 
separation examination was silent as to any musculoskeletal 
defects or neurological abnormalities.  Moreover, a June 1946 
VA special surgical examination also noted a full range of 
motion in the Veteran's spine, with no spasticity of the 
sacrospinalis muscle and no evidence of atrophy.  X-ray 
examination of the lumber spine revealed two metallic foreign 
bodies in the soft tissue just posterior to the second lumbar 
vertebra.  One of the foreign bodies was to the left of the 
spinous process at about the level of the lamina.  The second 
was near the tip of the spinous process of the lamina.  The 
foreign bodies were roughly one-half centimeter in diameter.

Review of the Veteran's more recent treatment and VA 
examination reports does not reflect evidence of more than a 
moderate muscle disability to Muscle Group XX.  The reports 
of the June 2004, May 2005, September 2008 VA examinations 
contain no objective findings of any tendon, bone, joint, or 
nerve damage.  The May 2005 VA examination for muscles noted 
that the Veteran's muscle strength was equal, bilaterally, 
but that the "Veteran has complaint of generalized weakness, 
most likely due to age."  The report also noted that the 
Veteran was not limited in joint function by his shrapnel 
wounds.  The September 2008 VA examination of the spine noted 
that the Veteran had no limitations secondary to his 
inservice injuries.  The report concluded with a diagnosis of 
lumbar spine degenerative joint disease, and the VA examiner 
further opined that this condition was not likely due to the 
Veteran's scars, and appeared more secondary to the normal 
again process and the fact that the Veteran was a farmer for 
most of his life.  

Accordingly, a rating in excess of 20 percent is not 
warranted.  While the gunshot wound required debridement and 
resulted in two retained metallic fragments, there are no 
cardinal signs or symptoms of muscle disability, such as loss 
of deep fascia or muscle substance, or impairment of muscle 
tonus, and an associated loss of power, weakness, lowered 
threshold of fatigue after average use affecting the function 
of the lumbar spine.  Atrophy of either leg was not shown, 
and muscle strength was equal.  The evidence shows that while 
low back pain, weakness, incoordination, and limitation of 
motion has been shown, the examiners concluded that these 
symptoms were due to the Veteran's degenerative disc disease 
or age, and not to his service-connected gunshot wound in the 
lumbar spine.   

With respect to the scar on the lower aspect of the left 
paravertebral area, the medical evidence shows the scar is 
slightly tender to deep palpation, but is otherwise 
superficial.  Specifically, it is shown to be freely motile, 
without any signs of skin breakdown, and does not result in 
any limitation of movement.  These findings meet the criteria 
for a separate compensable rating for a scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Tenderness to palpation of 
this scar is not the same symptomatology associated with the 
muscle injury to left paravertebral area, which is associated 
with weakness and fatigability with physical activity.  The 
scar symptomatology involves pain when deep pressure is 
applied.  Thus, a separate compensable rating for the scar is 
not considered pyramiding.  38 C.F.R. § 4.14 (2009) (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the Rating 
Schedule reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his current 
rating inadequate.  The Veteran's 
residuals of gunshot wound, lumbar area, with retained 
foreign bodies, Muscle Group XX, is evaluated pursuant to 
Diagnostic Code 5320, the criteria of which is found by the 
Board to specifically contemplate the level of disability and 
symptomatology exhibited by this condition - a moderate 
injury to the lumbar area of Muscle Group XX.  While the 
gunshot wound required debridement and resulted in two 
retained metallic fragments, there were no cardinal signs or 
symptoms of muscle disability, such as functional limitation 
of the spine, an associated loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and/or uncertainty of movement due to the 
service-connected gunshot wound.  When comparing the 
disability picture of the Veteran's current condition with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by a 20 percent disability rating for his 
service-connected residuals of gunshot wound, lumbar area, 
with retained foreign bodies, Muscle Group XX.  A rating in 
excess thereof is provided for certain manifestations of this 
condition, but the medical evidence of record did not 
demonstrate that such manifestations were present in this 
case.  Specifically, the evidence does not show either that 
the Veteran's residuals of gunshot wound, lumbar area, with 
retained foreign bodies, Muscle Group XX, are manifested by a 
moderately severe injury to the lumbar area of Muscle Group 
XX, to include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles, nor was there positive evidence of impairment on 
strength and endurance testing.  Therefore, the criteria for 
a 20 percent disability rating more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.

Thus, with respect to disability at issue herein, based on 
the evidence of record, the Board finds that the Veteran's 
disability picture cannot be characterized as exceptional 
cases so as to render the schedular evaluation inadequate.  
The threshold determination for a referral for extraschedular 
consideration was not met in either instance and, 
consequently, the Board finds that the claim is not entitled 
to referral for extraschedular rating.  Thun, 22 Vet. App. at 
115.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for the Veteran's service-connected residuals of a 
gunshot wound to the lumbar area for any period of time 
during the appeal, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability rating in excess of 20 percent for residuals of 
gunshot wound, lumbar area, with retained foreign bodies, 
Muscle Group XX, is denied.

Entitlement to a separate compensable evaluation for the scar 
to the left lower paravertebral area is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The Veteran is seeking service connection for bilateral hip 
and leg conditions; and entitlement to increased evaluations 
for residuals of gunshot wound, right leg, with retained 
foreign bodies, Muscle Group XIV; scars, residuals of gunshot 
wound, left thigh and calf; and scar, residuals of gunshot 
wound, left arm.  He further contends that he is entitled to 
a TDIU rating.

A.  Service Connection Claims

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Pursuant to the Board's June 2008 remand, the RO was to 
schedule the Veteran for a medical examination in order to 
ascertain whether the Veteran has a chronic condition of the 
bilateral hips and legs, and also determine "whether this 
condition was caused by or aggravated by the Veteran's 
service-connected disabilities."  

In September 2008, a VA examination for joints was conducted.  
Based upon a review of the Veteran's claims file and physical 
examination of the Veteran, the report concluded with a 
diagnosis of bilateral knee and bilateral hip "general 
arthritis."  The VA examiner then opined, "[i]t is not 
likely because of the location of the injuries that they 
would cause generalized arthritis to the joints.  The Veteran 
remained employed as a farmer until 1971 and it is more 
likely the arthritis is secondary to age and employment."  

The duty to assist a veteran in claims to reopen, does not 
require VA to provide an examination.  See 38 C.F.R. § 
3.159(c).  However, when an examination is provided, the 
examination must be adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

The opinions of record fail to address whether these 
disorders have been aggravated by the Veteran's service-
connected disabilities.  Moreover, obtaining a complete 
opinion is required pursuant to the Board's June 2008 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
compliance is neither optional nor discretionary).  
Accordingly, the Board finds that the RO should schedule the 
Veteran for an additional examination in order to clarify 
whether the Veteran's any arthritis shown, to include the 
spine, knees, and hips, have been aggravated by the Veteran's 
service-connected disabilities.

B.  Increased Rating Claims

Pursuant to the Board's June 2008 remand, the RO was to 
schedule the Veteran for a medical examination in order to 
ascertain the current symptoms and severity of his service-
connected residuals of gunshot wound, right leg, with 
retained foreign bodies, Muscle Group XIV; scars, residuals 
of gunshot wound, left thigh and calf; and scar, residuals of 
gunshot wound, left arm.  

In September 2008, a VA examination for scars was conducted.  
A review of this examination report reveals it to be 
inadequate for rating these issues.  As for the Veteran's 
scars on the right leg, left thigh and calf areas, the report 
merely confirms "multiple scars noted throughout the legs, 
left thigh, right leg, almost of a pellet-type problem, 
usually less than 1/4 inch with very slight depression."  
While the report also noted that these scars were well healed 
and not causing other problems, the provided description is 
simply too vague for rating purposes.  For example, just how 
many scars are present in these areas.  Moreover, stating 
that the scars are "usually less than 1/4 inch with very 
slight depression" leaves the inevitable impression that 
some additional larger scars are being ignored.  To this 
point, a review of the examination report is completely 
silent as to any findings concerning the Veteran's service-
connected left arm scar.  Accordingly, the Board finds that 
the RO should schedule the Veteran for an additional 
examination in order to ascertain the current symptoms and 
severity of the Veteran's residuals of gunshot wound, right 
leg, with retained foreign bodies, Muscle Group XIV; scars, 
residuals of gunshot wound, left thigh and calf; and scar, 
residuals of gunshot wound, left arm.  Id. 

C.  TDIU claim

The issue of entitlement to TDIU is inextricably intertwined 
with Veteran's remaining claims on appeal.  Accordingly, the 
Veteran's other claims on appeal must be addressed by the RO 
prior to the Board's consideration of the TDIU presently on 
appeal.

Accordingly, the case is remanded for the following action:

1. The RO must provide notice concerning 
the Veteran's claims seeking to reopen 
the issue of entitlement to arthritis, 
and service connection for bilateral hip 
and bilateral leg disorders.  
Specifically, the notice shall address 
establishing service connection on a 
secondary basis.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

2.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for each of the 
disorders remaining on appeal herein 
since August 2008.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  The RO must obtain a medical opinion 
from the VA examiner who conducted the 
October 2008 VA examinations, as to 
whether any arthritis shown by the medical 
evidence, to include arthritis of the 
spine, knees, and hips, has been 
aggravated by his service-connected 
disabilities.  The claims folder must be 
provided to and reviewed by the examiner.  
The examiner must provide a complete 
rationale for all opinions provided.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

If the examiner that conducted the October 
2008 VA examinations is not available, the 
Veteran must be scheduled an appropriate 
VA examination to determine the etiology 
of any arthritis, bilateral leg, bilateral 
knee, and bilateral hip disorder found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether the Veteran's current bilateral 
knees and hips general arthritis was (1) 
caused by or (2) aggravated by the 
Veteran's service-connected disabilities.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why any opinion would require 
speculation.  The report prepared must be 
typed.

4.  The RO must then have the Veteran 
undergo the appropriate VA examination to 
determine the severity of his service-
connected residuals of gunshot wound, 
right leg, with retained foreign bodies, 
Muscle Group XIV; scars, residuals of 
gunshot wound, left thigh and calf; and 
scar, residuals of gunshot wound, left 
arm.  The Veteran's claims file must be 
made available to the examiner for review 
in conjunction with the examination.  All 
tests and studies deemed necessary, 
including range of motion testing, must 
be performed.  The examiner must provide 
a full description for each individual 
scars identified.  Should the actual 
number of scars in any given area be 
significant, but with similar 
characteristics, the examiner may 
identify the area involved, provide an 
estimate of the actual number of scars in 
that area, and a full description of the 
scar(s) involved therein.  The examiner 
must provide commentary as to all 
symptoms shown upon examination, 
including orthopedic, neurological and 
skin (scars), with consideration of 
painful motion, functional loss due to 
pain, additional disability during flare-
ups, loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  If motion is 
found to be limited by pain, the examiner 
must specify at what degree of each 
motion such pain is noted to begin.  If 
the examiner cannot provide the requested 
opinions without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons why 
any opinion would require speculation.  A 
complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for a scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


